Electronically Filed
                                                        Supreme Court
                                                        SCPW-11-0000751
                                                        01-DEC-2011
                                                        08:48 AM




                       NO. SCPW-11-0000751


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 WILLIAM MIDDLETON, Petitioner,


                               vs.


       THE HONORABLE GERALD H. KIBE, JUDGE OF THE DISTRICT

    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent.


                       ORIGINAL PROCEEDING

                    (CIVIL NO. 1SC11-1-1620)


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of the "Ex-Parte Declaration of

William Middleton for Reasons of Non-Compliance with HRAP 40(a),"

which is deemed a motion for reconsideration of the court's

November 22, 2011 order,

          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai'i, December 1, 2011.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Simeon R. Acoba, Jr.


                              /s/ James E. Duffy, Jr.


                              /s/ Sabrina S. McKenna